DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 4/25/22 have been received.  Claims 1 and  6 have been amended. Claims 2-3, 7, 13, 16-17, and 20 have been cancelled.
Claim Rejections - 35 USC § 103
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0294802) in view of Kato et al. (US 2014/0099537) in further view of Woo (US 2006/0127751) as cited in IDS dated 5/1/19 on claims 1-14, 16-18, and 21 is/are withdrawn because the Applicant amended the claims.
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0294802) in view of Kato et al. (US 2014/0099537) in further view of Woo (US 2006/0127751) as cited in IDS dated 5/1/19 in further view of Sahouani (US 2020/0347278) on claim 15 is/are withdrawn because the Applicant amended the claims.
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0294802) in view of Kato et al. (US 2014/0099537) in further view of Woo (US 2006/0127751) as cited in IDS dated 5/1/19 in further view of Sahouani (US 2020/0347278) on claim 19 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toyomi Ohara on 5/31/22.
The application has been amended as follows.
7.	Claim 9 has been amended to: The method of claim 6, further comprising [[the]] a step of heating the applied paste and the negative electrode current collector and the lithium metal (Li-metal) thin film between which the applied paste is interposed during or after the step of rolling the negative electrode current collector and the lithium metal (Li-metal) thin film between which the applied paste is interposed.
Allowable Subject Matter
8.	Claims 1, 4-6, 8-12, 14-15, 18-19, and 21 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a negative electrode for a lithium metal battery, comprising: a negative electrode current collector; a primer layer including 60 wt% to 75 wt% of a Ag conductive filler including flake-shaped particles having a size of 100 nm or less, based on a total weight of the primer layer (100 % by weight), and a remainder being an epoxy resin having a glass transition temperature (Tg) of 100 °C or more,  and a lithium metal (Li-metal) thin film disposed on the primer layer, wherein the primer layer is directly disposed on one surface or both surfaces of the negative electrode current collector, and excludes a conductive carbon, and the Li-metal thin film and the primer layer are adjacent to each other.
	The prior art to Kato et al. (US 2015/0294802) discloses a negative electrode for a lithium metal battery, comprising: a negative electrode current collector; a primer layer including  an epoxy resin having a glass transition temperature (Tg) of 100 °C or more,  wherein the primer layer is directly disposed on one surface or both surfaces of the negative electrode current collector, and excludes a conductive carbon, but does not disclose, teach or render obvious a primer layer including 60 wt% to 75 wt% of a Ag conductive filler including flake-shaped particles having a size of 100 nm or less, based on a total weight of the primer layer (100 % by weight), and a lithium metal (Li-metal) thin film disposed on the primer layer, and the Li-metal thin film and the primer layer are adjacent to each other.
	The prior art to Kato et al. (US 2014/0099537) teaches a conductive film, a current collector using the film, a battery, and a bipolar battery, the conductive film including a layer 1 formed by a conductive material including a particular polymer material 1 containing a phenoxy resin and an epoxy resin and conductive particles 1  such as silver particles, but does not disclose, teach, or render obvious the remainder of the limitations.
	The prior art to Woo (US 2006/0127751) teaches a negative electrode for a lithium metal battery, comprising: a negative electrode current collector; a primer layer including silver ([0037]) and a lithium metal (Li-metal) thin film disposed on the primer layer, wherein the primer layer is directly disposed on one surface or both surfaces of the negative electrode current collector, and excludes a conductive carbon, and the Li-metal thin film and the primer layer are adjacent to each other but does not disclose, teach or render obvious  a primer layer including 60 wt% to 75 wt% of a Ag conductive filler including flake-shaped particles having a size of 100 nm or less, based on a total weight of the primer layer (100 % by weight), and a remainder being an epoxy resin having a glass transition temperature (Tg) of 100 °C or more. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724